Citation Nr: 0914251	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  00-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether the appellant filed a timely Substantive Appeal 
regarding her claim of service connection for the cause of 
the Veteran's death.

2.	Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from July 1942 to May 1943.  
He died in September 1994.  The appellant is his widow.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that the appellant had 
not submitted new and material evidence to reopen her claim 
of service connection for the cause of the Veteran's death.  
The appeal also arises from a February 2000 rating decision 
which determined that the appellant had not provided a timely 
Substantive Appeal in response to a June 1995 rating decision 
which denied service connection for the cause of the 
Veteran's death.

The appellant initially indicated in her October 2002 VA Form 
9 (Substantive Appeal) that she wished to have a Travel Board 
hearing.  However, her representative clarified in February 
2003 that she no longer wanted to attend a hearing.   

In May 2005, the Board issued a decision which reopened the 
claim for service connection for the cause of the Veteran's 
death, but denied the underlying claim on the merits.  The 
Board also determined that the appellant had not filed a 
timely Substantive Appeal of the rating decision which denied 
her original claim for entitlement to service-connected death 
benefits.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court in a July 2007 memorandum decision remanded the case 
for further proceedings.       The Court issued its judgment 
in this case in August 2007. 
For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board finds that specific additional development is 
warranted prior to issuance of a decision in this matter in 
accordance with the Court's July 2007 memorandum decision.

Timeliness of the Substantive Appeal

As indicated in the Board's May 2005 decision, the record 
raised the preliminary consideration of whether the appellant 
filed a timely Substantive Appeal of the RO's May 1995 rating 
decision that denied her original claim for entitlement to 
service-connected death benefits.  Provided the requirements 
for a timely Substantive Appeal were met, and the appellant 
also eventually prevailed on the merits of her claim for 
service connection for the cause of the Veteran's death, 
there is a basis for assignment of an earlier effective date 
of September 1, 1994.  See 38 U.S.C.A. § 5110(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400(c)(2) (2008)  (the effective 
date of service-connected death benefits after separation 
from service is the first day of the month in which the 
veteran's death occurred if the claim is received within 1 
year after the date of death, and otherwise, is based upon 
the date of receipt of the claim).  

In the event however it is concluded that a timely appeal was 
not received, the default rule under the provisions governing 
effective dates is that of the date of receipt of the 
appellant's petition to reopen, or date that entitlement 
arose following receipt of this new claim, whichever is 
later.  38 C.F.R. § 3.400(q)(2). 

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (a VA Form 9 or an equivalent statement).  See 38 
U.S.C.A. § 7105(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200-20.202 (2008).  An NOD and/or a Substantive Appeal may 
be filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such documentation.  38 C.F.R. § 20.301(a).  
 
To be considered as timely received, the Substantive Appeal 
must be filed within  60 days from the date that the agency 
of original jurisdiction (in this instance, the RO) mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Where 
the remainder of the one-year period from date of 
notification of the decision at issue has elapsed, an 
extension of the 60-day period for filing a Substantive 
Appeal may be granted in accordance with a timely filed 
request for extension of time.  See 38 C.F.R. §§ 20.302(b), 
20.303. 

A Substantive Appeal can be provided through a properly 
completed VA Form 9,  or correspondence containing the 
requisite information, and also should set forth specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction reaching the determination 
being appealed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.202. 

An attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a.  In 
lieu thereof, an attorney may state in writing on his or her 
letterhead that he or she is authorized to represent the 
appellant in order to have access to information in the 
appellant's file pertinent to the particular claim presented.  
38 C.F.R. § 20.603(a).  

In the present case, the appellant had filed a VA Form 21-
534, Formal Application for Death Benefits, which the RO 
received on May 10, 1995.

In a May 1995 rating decision, the RO denied her claim for 
service connection for the cause of the Veteran's death, and 
any associated service-connected death benefits.  The RO 
notified her of this decision the following month.  The 
appellant's designated representative at the time, the 
Disabled American Veterans (DAV) filed a June 1995 NOD on her 
behalf.  The RO issued an SOC in October 1995. 

Subsequently, in a letter received at the RO on December 28, 
1995, a private attorney stated that he represented the 
appellant in her appeal, and notified the RO that the 
appellant intended to prosecute the appeal within the 
statutory period of one year.  There is a note (dated January 
12, 1996) from an RO "case manager" written on the letter, 
indicating that "copies sent to atty., including VA-9."  
The case manager wrote the attorney a letter on October 24, 
1996, extending the appeal process for the appellant for 30 
days.  On two additional occasions, the attorney contacted 
the RO and requested an extension of the deadline within 
which to file a Substantive Appeal, and in both instances the 
RO through a case manager granted an extension of the 
applicable timeframe.  The last such modification resulted in 
an appeal deadline of May 30, 1997.  On May 28, 1997, the DAV 
provided a memorandum requesting that this correspondence act 
as a Substantive Appeal in lieu of a VA Form 9.

By a February 2000 letter, the RO informed the appellant that 
her prior appeal of the denial of service-connected death 
benefits was no longer in appellate status,       as she had 
not submitted a timely Substantive Appeal.  The RO indicated 
that the applicable deadline to file a VA Form 9 was within 
one-year of the June 1, 1995 date of notice of the 
determination being appealed (the greater period of time than 
60-days from the October 1995 SOC). 

The Board's May 2005 decision concluded that the appellant 
had not provided a timely Substantive Appeal, on the basis 
that there was no communication from the appellant or her 
duly appointed representative, the DAV, within the applicable 
time period, i.e., no later than June 1, 1996.  The private 
attorney who had contacted the RO moreover was not the 
appellant's legally recognized representative, absent a 
completed Power of Attorney form or other declaration of 
record.  As a result, the Board found that the private 
attorney's December 1995 letter in itself was not a 
Substantive Appeal.  The RO's subsequent granted extensions 
of the filing deadline also were not deemed applicable.

In its July 2007 memorandum decision, the Court held that in 
making the determination that a timely Substantive Appeal had 
not been filed, the Board had not completely addressed the 
private attorney's December 1995 correspondence provided on 
his letterhead and listing the relevant claim number, as to 
whether this document was sufficiently detailed to establish 
both representation and a Substantive Appeal.  The Court also 
requested that the Board consider in greater detail the fact 
that the RO had repeatedly submitted correspondence to the 
private attorney, and continually granted his requests for 
extensions of time. 

In view of the Court's holding, the Board is remanding this 
claim to the RO to consider issues dispositive to whether the 
appellant filed a timely appeal of the original denial of 
benefits.  It is first requested that RO determine whether 
the private attorney J.K., based upon his December 1995 
filing, should have been recognized as the appellant's 
attorney, under the provisions of 38 C.F.R. § 20.603(a).  
Provided this is the case, the RO should then determine 
whether the attorney's December 28, 1995 communication 
constituted a timely filed substantive appeal. 




Service Connection for the Cause of the Veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008).  A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection.  38 C.F.R. § 3.312(c).

The Veteran's death certificate indicates that he died on 
September [redacted], 1994.      The immediate cause of death was 
listed as cardiopulmonary arrest.  Congestive heart failure 
and aortic stenosis were considered the underlying causes of 
death. Cerebrovascular disease was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.

During his lifetime, the Veteran was awarded service 
connection for right knee synovitis, traumatic, with 
osteochondritis dissecans and degenerative changes, rated at 
20 percent effective July 17, 1975, and at the 30 percent 
level since July 1, 1985. 

The June 2000 letter from Dr. J. Meron indicates that he had 
treated the Veteran for intractable congestive heart failure.  
The physician stated that upon his last admission to the 
hospital the Veteran was noted to have anasarca and leg 
edema, and was unable to walk due to significant right knee 
pain caused by fluid around his knee, in part due to 
congestive heart failure.  There was also a history of 
chronic right knee pain following an injury during service.  
According to the physician,        the Veteran had been 
unable to exercise due to his knee problems and became 
wheelchair bound, causing further weakening of his heart 
muscles and decrease in coronary circulation.  The physician 
opined that even though the Veteran's death was caused 
primarily by aortic valve stenosis and longstanding 
congestive heart failure, his inability to ambulate in the 
late stages of his disease due to knee problems was a factor 
in his death. 

A June 2000 letter from Dr. M. Miller states that the Veteran 
had been disabled due to chronic knee pain, causing constant 
pain and leg edema.  The physician indicated that these 
conditions contributed to the Veteran's disability and 
ultimately his demise as a result of being wheelchair-bound 
and unable to work.

A June 2000 letter from Dr. O. Orbach, a VA physician at the 
St. Albans Extended Care Center notes that the Veteran was 
being treated for aortic stenosis, class IV congestive heart 
failure, and osteoarthritis of the right knee.  The physician 
opined that these conditions had made the Veteran wheelchair-
bound, and either alone or together may have contributed to a 
further weakening of his heart and his eventual demise. 

The August 2000 correspondence from Dr. B. Rabin states that 
on review of the claims file the Veteran had severe aortic 
stenosis, a condition which made exercise and exertion 
contra-indicated as it was dangerous and potentially fatal.  
According to this physician, the contention that a knee 
condition prevented the Veteran from exercising and thus 
contributed to aggravation of his heart disease was not 
logically sound.

On its preliminary review of the record, the Board requested 
an opinion from an Independent Medical Expert (IME) on the 
subject of whether the cause of the Veteran's death was due 
to service, or a service-connected disability.  38 C.F.R.      
§ 20.901(d).  
In his October 2004 opinion Dr. C. White, the independent 
examiner, observed that in reviewing the Veteran's medical 
history, it appeared that although there were several 
contributing reasons for inability to ambulate, the most 
important one was cerebrovascular disease.  The Veteran had 
sustained a cerebrovascular accident in February 1989.  A 
second stroke in 1992 had left him wheelchair-bound, and 
caused hemianopsia, hemiparesis and some hydrocephalus, which 
were considered a major component in the inability to 
ambulate.  The physician observed that during the last 10 
years of the Veteran's lifetime there was little mention of 
the knee disorder's contribution to his disability, and 
cardiovascular and cerebrovascular disease were correctly 
deemed the primary contributors. 

The physician addressed the specific inquiry on whether it 
was at least as likely as not that the Veteran's right knee 
condition was a cause of his congestive heart failure or 
aortic stenosis, with a negative response.  He indicated 
there was no clear medical evidence that arthritis of the 
knee contributed to the development of heart failure or 
aortic stenosis.  Rather, congestive heart failure was likely 
caused by the Veteran's coronary artery disease, as well as 
aortic stenosis. 

He also responded in the negative as to whether the Veteran's 
right knee condition caused an increase in severity of his 
cardiovascular disorders (congestive heart failure and/or 
aortic stenosis) beyond their natural progression, i.e., as a 
contributing cause of death.  The stated rationale was that 
congestive heart failure and aortic stenosis tended to 
progress, often inexorably.  He found that the right knee 
condition might have made ambulation difficult, but there was 
no evidence this caused a cardiovascular disorder.  The 
record did state that the Veteran was ambulatory only with a 
quad cane, suggesting a significant problem with ambulation, 
however, the described edema and swelling of the leg and knee 
were likely much more related to class IV heart failure.  


The Board in May 2005 denied the claim for service connection 
for the cause of the Veteran's death, finding that the 
preponderance of the evidence weighed against concluding that 
a right knee disorder was a causative or contributing factor 
to his death.  The Board deemed as the most probative medical 
opinion addressing the subject of etiology that of the 
October 2004 independent medical examiner, given his thorough 
review of the documented treatment history, and consideration 
of alternate explanations for cardiovascular symptomatology 
and difficulty with ambulation, including a history of 
strokes.  

The Court's July 2007 memorandum decision indicated that 
there were additional available treatment records from VA 
medical facilities during the Veteran's lifetime which under 
the duty to assist VA was required to obtain and associate 
with the record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  The decision further held that a more 
comprehensive statement of reasons and bases was necessary to 
support the Board's conclusion that the independent medical 
examiner's opinion was of greater probative value than the 
opinions of the private physicians submitted by the 
appellant.  The Court indicated that this was in part due to 
the fact that the independent medical examiner had not had 
the opportunity to review any of the aforementioned treatment 
records. 

Pertaining to the additional relevant medical records, these 
records were from the Manhattan Campus of the VA New York 
Harbor Healthcare System, and a VA Hospital Based Home Care 
program in St. Albans, New York.  On remand, the RO/AMC 
should obtain complete records from these facilities and 
associate them with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  




The Board is also requesting further development to 
supplement the record.            The October 2004 
independent medical examiner's opinion identifies the 
Veteran's history of two strokes as the primary cause of 
cardiovascular problems and difficulty ambulating, and this 
ostensibly followed review of the evidence documenting 
treatment for strokes.  There is presently on file 
hospitalization and rehabilitation records following two 
cerebrovascular incidents through inpatient records from the 
New York University Medical Center dated from May to June 
1989, and February to May 1992.  Also of record are clinical 
records from the North Shore University Hospital dated April 
1990.  The RO/AMC should undertake appropriate measures to 
ensure that all records of treatment for a stroke and its 
residuals are on file, as this medical history is essential 
in evaluating the thoroughness and persuasiveness of the 
October 2004 physician's opinion.            The RO/AMC 
should therefore contact the appellant and request 
information on any such treatment, and then follow up through 
a records inquiry.  See 38 C.F.R.     § 3.159(c)(1).

There are several physicians who as stated have provided 
opinions that offer evidentiary support to the appellant's 
claim.  While there is no indication that these treatment 
providers reviewed the Veteran's claims file, this is not the 
only dispositive factor in assigning weight to a medical 
opinion, particularly where the evaluating physician directly 
considered pertinent case facts.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 303-04 (2008).  The Board finds that 
an inquiry with the physicians whose opinions are most 
favorable in this case is warranted.  Accordingly, the RO/AMC 
should request that Dr. J. Meron provide the basis of his 
opinion suggesting that right knee swelling led to the 
Veteran's becoming wheelchair-bound, thus leading to his 
cardiac death.  Furthermore, a request to         Dr. O. 
Orbach should be made as to the extent to which a right knee 
disorder contributed to the Veteran's death, including 
whether it was the primary causative factor, as opposed to 
nonservice-connected cardiovascular disorders and 
cerebrovascular disease. 

Also during the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 (where 
premised upon service-connected or compensable disability).  
Generally, the notice provided must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  On remand, the appellant should be 
provided with a supplemental notice letter to ensure 
compliance with the Hupp decision, as the Veteran had at 
least one service-connected disability, based upon which a 
more particularized VCAA notice is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should advise the appellant 
in accordance with the 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2008); 38 CFR § 
3.159(b)(1) (2008), and Hupp v. Nicholson.  
Such notice must include the following: 
(1) a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service-connected.                The 
appellant will be afforded an opportunity 
to respond and submit any further evidence 
or argument in support of her claim.

2.	Then obtain complete medical records 
from the Manhattan Campus of the VA New 
York Harbor Healthcare System, as well as 
VA Hospital Based Home Care program in St. 
Albans, New York, pertaining to treatment 
the Veteran underwent during his lifetime.              
In requesting these records, the RO/AMC 
should follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.           All 
records/responses received should be 
associated with the claims file.

3.	Contact the appellant and request that 
she identify all additional relevant 
treatment records for a stroke during the 
Veteran's lifetime, apart from those 
records already on file from the New York 
University Medical Center dated May to 
June 1989, and February to May 1992, and 
from the North Shore University Hospital 
dated April 1990.  Then conduct a records 
inquiry based on the information provided.  
If the request for records from these 
sources are unsuccessful, make all 
reasonable follow-up attempts.          If 
it is determined these records cannot be 
obtained the appellant must be informed in 
writing in accordance with  38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e).



4.	Request that Dr. J. Meron explain the 
basis for his        June 2000 opinion 
suggesting that right knee swelling led to 
the Veteran's becoming wheelchair-bound, 
thus leading to his cardiac death.

5.	Request that Dr. O. Orbach provide 
clarification of his June 2000 opinion by 
indicating the extent to which a right 
knee disorder contributed to the Veteran's 
death, including whether it represented 
the primary causative factor, as opposed 
to nonservice-connected cardiovascular 
disorders and cerebrovascular disease.

6.	Conduct further review of the case 
history in regard to whether the appellant 
filed a timely Substantive Appeal of the 
June 1995 RO rating decision that denied 
her original claim for service connection 
for the cause of the Veteran's death.  
Specifically, the RO/AM should determine 
whether the private attorney, J.K., based 
upon his December 28, 1995 filing, should 
have been recognized as the appellant's 
attorney, under the provisions of 
38 C.F.R. § 20.603(a).  Provided this is 
the case, the RO should then determine 
whether this attorney's December 28, 1995 
communication constituted a timely filed 
Substantive Appeal.

7.	Then review the claims file.  If any of 
the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

8.	Thereafter, the RO should readjudicate 
the matter of whether the appellant filed 
a timely Substantive Appeal as to her 
original claim of service connection for 
the cause of the Veteran's death, as well 
as the current pending claim for service 
connection for the cause of the Veteran's 
death.  If the benefits sought on appeal 
are not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

